      Case 1:19-cv-00665-YK-EB Document 126 Filed 06/14/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM MILLHOUSE,                 :
    Plaintiff                     :
                                  :                     No. 1:19-cv-00665
           v.                     :
                                  :                     (Judge Kane)
UNITED STATES OF AMERICA, et al., :
     Defendants                   :

                                     ORDER

      AND NOW, on this 14th day of June 2021, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendants’ motion for summary judgment (Doc. No. 74) is GRANTED, and the
            Clerk of Court is directed to enter judgment in favor of Defendants United States
            of America, Andrew M. Edinger, and Jessie Ayers and against Plaintiff Kareem
            Millhouse as to all claims against Defendants;

      2.    Plaintiff’s motion for summary judgment (Doc. No. 95) is DISMISSED for
            Plaintiff’s failure to comply with Local Rule 56.1;

      3.    Plaintiff’s motion for limited discovery (Doc. No. 97) is DENIED;

      4.    Plaintiff’s motion for discovery (Doc. No. 101) is DEEMED withdrawn for
            failure to file a brief in support thereof as required by Local Rule 7.5;

      5.    Plaintiff’s motions to supplement (Doc. Nos. 107, 120) are GRANTED;

      6.    Plaintiff’s claims against John Does 1-10 are DISMISSED pursuant to 28 U.S.C.
            §§ 1915A(b)(1) & 1915(e)(2)(B)(ii); and

      7.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
